CULLEN, Commissioner.
In the decision of this court in this case reported in 485 S.W.2d 897, the Kentucky *714abortion statute, KRS 436.020, ■ was held constitutional and the conviction of Dr. Yasuo Sasaki for violating that statute was affirmed. Dr. Sasaki appealed that decision to the United States Supreme Court. Pending that appeal, the Supreme Court decided Roe v. Wade, 410 U.S. 113, 93 S. Ct. 705, 35 L.Ed.2d 147. Thereupon, the Supreme Court, 410 U.S. 951, 93 S.Ct. 1422, 35 L.Ed.2d 684, vacated our decision in the instant case and remanded the case to this court with directions for further consideration in light of Roe v. Wade.
This court has made the directed consideration and is compelled to hold that since the Kentucky abortion statute is basically indistinguishable from the Texas statute held unconstitutional in Roe v. Wade, our statute also is unconstitutional. We so hold, which means that the conviction of Dr. Saski cannot stand.
The judgment is reversed with directions to dismiss the indictment.
PALMORE, C. J., and MILLIKEN, OSBORNE, REED, STEINFELD and STEPHENSON, JJ., sitting.
All concur.